DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments filed on 11/30/2021 are fully considered as follows:
Applicant argues that the claim objections to claim 1 should not be maintained in view of the amendments. This argument is persuasive in view of the amendments. Therefore, the objection is not maintained. 
Applicant argues that the 35 USC 103 rejection to claims 1, 4-8, 11-15, and 18-20 should not be maintained in view of “Peeters and Haider are silent with regards to defining an optimum route as a temporary obstruction and re-routing flying lanes to avoid the defined temporary obstruction. Indeed, paragraphs [0054] and [0157] note that flying lanes can be reserved for emergency services. Further, paragraph [0157] notes that route optimization module considers routes for the flight highway but makes no suggestion that a route for an urgent delivery would be defined in such a manner to be a temporary obstruction for other flying lanes, which are then redefined based on the temporary obstruction definition. Peeters does not cure the defects of Haider, and as such, Peeters in view of Haider does not teach or suggest the combination of "determining an optimum route for the UAV to deliver the package," "classifying the optimum route as a temporary obstruction;," and "adjusting flight paths of flying lanes based on the temporary obstruction classification and re-routing UAV traffic traveling on the flying lanes to clear a flight path for the optimum route" of claim 1 and the similar features of claims 8 and 21.” However, applicants argument is moot due to Haider teaching rerouting due to temporary obstacles in [0118]. Therefore, a new ground of rejection is below in view of the amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haider (US 20210125507 A1).
	Regarding claim 1, Haider teaches A drone method for package pickup and delivery, comprising ([0155] a UAV may be utilized to carry and deliver a secure package. For example, a UAV may be utilized to carry and deliver prescription drugs from a pharmacy to a patient, legal documents between parties in a transaction, or other secure packages.): 
in an air traffic control system configured to manage Unmanned Aerial Vehicle (UAV) flight in a geographic region ([0034] FIG. 1 is a systems diagram of the system of a UAV flight highway system of an embodiment of the present invention. [0065] The UAV flight highway of embodiments of the present invention, is a three-dimensional (3D) route optimization layer that is operable to command and control multiple UAVs in rural or urban areas.), communicating to one or more UAVs over one or more wireless networks ([0128] a flight highway control system, such as that shown in FIG. 1. Such a system comprises a ground control station 22, a server 14 accessible via the internet 16 (being a cloud server), a cell 24, a continuously operating reference station (CORS) 18, one or more satellites 12 a, 12 b, and one or more UAVs 20); 
identifying a package to be delivered by a UAV is classified for an urgent delivery; ([0054] Flight highway lanes may further be designated for the travel of particular types of UAVs, for example, such as a lane designated to UAVs conducting emergency travel (e.g., UAVs delivering medical supplies, UAVs delivering human organs, UAVs responding to a fire, UAVs sent to support paramedics by carrying supplies, or UAVs carrying other emergency items or providing other types of emergency monitoring or assistance)) 
determining an optimum route for the UAV to deliver the package; ([0154] This module utilizes such information and data to optimize the route of the flight highway, as well as the flight path of each UAV. [0155]  a UAV may be utilized to carry and deliver a secure package.)
classifying the optimum route as a temporary obstruction; ([0057] The route of the flight highway may further be altered in accordance with either permanent areas (e.g., new buildings, etc.) or temporary areas (e.g., a space where an airshow will be held during a particular period of time) that present limits for travel along a portion of the flight highway route.)
adjusting flight paths of flying lanes based on the temporary obstruction classification and re-routing UAV traffic traveling on the flying lanes to clear a flight path for the optimum route; ([0018] The flight highway lanes of a layer of the flight highway can be rerouted independently of other layers, or all layers can be rerouted, depending upon the reason for such rerouting. For example, if the cause for the rerouting only affects one layer (e.g., an unregistered UAV being located close to a flight highway lane of one layer, etc.), the flight highway lanes of only the layer that is affected may be rerouted. Whereas if the cause for the rerouting affects more than one layer (e.g., smoke within part of the flight highway, high winds affecting part of the flight highway, construction occurring in one area of the flight highway, a temporary obstacle, such as a ferris wheel being erected in one area of the flight highway, etc.), the flight highway lanes of the one or more layers that are affected may be rerouted [0157] The route optimization (real-time) module will consider all of the information that it receives and produce a flight plan for each UAV, and routes for the flight highway. Such flight plans and routes for the flight highway will optimize the efficiency and safety of the flight for each UAV.)
directing the UAV to follow the flight path for the optimum route to deliver the package to a delivery location ([0154] The flight path will include an optimized route to cause the UAV to reach the flight highway altitude and route as efficiently and safely as possible, and to exit the flight highway for any reason, including to reach a destination location or to reach a landing zone before completing an original flight path, in a manner that is efficient and safe [0155] a UAV may be utilized to carry and deliver a secure package.), 
and the air traffic control system directing the UAV to travel at a higher speed than other, non- urgent, UAV traffic controlled by the air traffic control system and to travel at a different altitude than the non-urgent UAV traffic.  ([0054] The lanes of the flight highway may be located parallel to each other either vertically or horizontally, or the lanes may be non-parallel on a vertical and/or horizontal plane. Each lane may further have a set flight speed that the UAVs upon such lane will travel at, and such speeds may differ between lanes. Flight highway lanes may further be designated for the travel of particular types of UAVs, for example, such as a lane designated to UAVs conducting emergency travel [0101] The present invention is operable to create lanes of the flight highway at varying altitudes)

Regarding claim 6, Haider teaches wherein the air traffic control system directs the UAV to travel at a maximum permissible speed.  ([0058] the owner of a UAV may request that a UAV be allowed to travel at a faster speed, such as if an emergency occurs or some other reason occurs mid-flight, and this may require the UAV to be moved to a lane and/or layer that moves at a faster speed)
Regarding claim 7, Haider teaches wherein a plurality of flying lanes, including the flying lanes, are defined and standardized in the geographic region ([0056] Each layer on the flight highway incorporates one or more lanes positioned at a specific distance from the ground level. [0060] The UAVs will be kept at a safe distance from each other by the control of speed and the exactitude of the height of the highway from the ground, and a consistent distance being maintained between the layers in the highway), one of the plurality of flying lanes is for urgent UAV traffic standardized for UAVs to travel at higher speeds than a remainder of the plurality of flying lanes, the optimum route includes flight on the one or the plurality of flying lanes, ([0054] Flight highway lanes may further be designated for the travel of particular types of UAVs, for example, such as a lane designated to UAVs conducting emergency travel [0058] the owner of a UAV may request that a UAV be allowed to travel at a faster speed, such as if an emergency occurs [0154] The flight path will include an optimized route to cause the UAV to reach the flight highway altitude and route as efficiently and safely as possible, and to exit the flight highway for any reason, including to reach a destination location or to reach a landing zone before completing an original flight path, in a manner that is efficient and safe [0155] a UAV may be utilized to carry and deliver a secure package.), and the air traffic control system directs the UAV to climb to the one of the plurality of flying lanes following the optimum route.  ([0058] the owner of a UAV may request that a UAV be allowed to travel at a faster speed, such as if an emergency occurs or some other reason occurs mid-flight, and this may require the UAV to be moved to a lane and/or layer that moves at a faster speed.)
Regarding claim 27, Haider teaches wherein the temporary obstruction is defined to be automatically removed at a specified time based on a flight plan of the UAV.  ([0057] Specific rules may be applied to individual lanes and/or layers of the flight highway. The route of the flight highway may further be altered in accordance with either permanent areas (e.g., new buildings, etc.) or temporary areas (e.g., a space where an airshow will be held during a particular period of time) that present limits for travel along a portion of the flight highway route. Either detours may be created (e.g., for temporary limitations), or the flight highway may be re-configured (e.g., for permanent limitations).)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Haider (US 20210125507 A1) in view of Felinto (EP 2942688 A1).
Regarding claim 2, Haider teaches wherein the flight path of the optimum route that will obstruct the flight paths of the flying lanes.  ([0155] a UAV may be utilized to carry and deliver a secure package [0157] The flight plan will further be generated that entails the expected altitude, speed, and other functions of the UAV along the flight path.)
Haider does not expressly disclose but Felinto discloses that includes a parabolic arc ([0043] the simulation software 44 is further adapted to calculate, for each simulated flying drone, one or more Beziers curve(s). These calculated Beziers curves allow to homogenize the simulated flying trajectory of each simulated flying drone.)
In this way, the system of Felinto includes methods for controlling a flying drone trajectory ([0001]). Like Haider, Felinto is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Haider and Felinto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Felinto to the system of Haider since doing so would enhance the system by calculating Beziers curve for the flight trajectory of the drone.
Regarding claim 3, Haider teaches takes the UAV to higher altitudes than the other UAV traffic controlled by the air traffic control system. ([0149] the flight ceiling limits (being the highest altitude that the UAV can fly at for the mission))
Haider does not expressly disclose but Felinto discloses wherein the parabolic arc ([0043] the simulation software 44 is further adapted to calculate, for each simulated flying drone, one or more Beziers curve(s). These calculated Beziers curves allow to homogenize the simulated flying trajectory of each simulated flying drone.)
In this way, the system of Felinto includes methods for controlling a flying drone trajectory ([0001]). Like Haider, Felinto is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Haider and Felinto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Felinto to the system of Haider since doing so would enhance the system by calculating Beziers curve for the flight trajectory of the drone.
Claims 4, 8, 11, 13, 14, 21, 24-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Haider (US 20210125507 A1) in view of Peeters (US 20160244163 A1)
Regarding claim 4, Haider does not expressly disclose but Peeters discloses wherein the package comprises emergency equipment.  ([0107] A package may include one or more items for medical support in the particular medical situation, and/or one or more medical-support modules 516 that are designed to provide medical support in the particular medical situation. In some cases, a UAV 500 may include a package that is designed for a particular medical situation such as choking, cardiac arrest, shock, asthma, drowning, etc [0108] Such a dive-accident package might include a flotation device, an oxygen-therapy system, a system for delivering visual and/or audible medical care instructions (e.g., instructions for performing CPR), and/or a signaling device, among other possibilities)
In this way, the system of Peeters includes a medical-support system using UAVs. Like Haider, Peeters is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Haider and Peeters, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Peeters to the system of Haider since doing so would enhance the system by providing medical support for a plurality of medical situations.
Regarding claim 8, Haider teaches A drone air traffic control system comprising ([0034] FIG. 1 is a systems diagram of the system of a UAV flight highway system of an embodiment of the present invention.):
identify a package to be delivered by a UAV is classified for an urgent delivery; ([0054] Flight highway lanes may further be designated for the travel of particular types of UAVs, for example, such as a lane designated to UAVs conducting emergency travel (e.g., UAVs delivering medical supplies, UAVs delivering human organs, UAVs responding to a fire, UAVs sent to support paramedics by carrying supplies, or UAVs carrying other emergency items or providing other types of emergency monitoring or assistance))
determine an optimum route for the UAV to deliver the package; ([0154] This module utilizes such information and data to optimize the route of the flight highway, as well as the flight path of each UAV. [0155]  a UAV may be utilized to carry and deliver a secure package.)
classify the optimum route as a temporary obstruction; ([0057] The route of the flight highway may further be altered in accordance with either permanent areas (e.g., new buildings, etc.) or temporary areas (e.g., a space where an airshow will be held during a particular period of time) that present limits for travel along a portion of the flight highway route.)
adjust flight paths of flying lanes based on the temporary obstruction classification and re-routing UAV traffic traveling on the flying lanes to clear a flight path for the optimum route; ([0018] The flight highway lanes of a layer of the flight highway can be rerouted independently of other layers, or all layers can be rerouted, depending upon the reason for such rerouting. For example, if the cause for the rerouting only affects one layer (e.g., an unregistered UAV being located close to a flight highway lane of one layer, etc.), the flight highway lanes of only the layer that is affected may be rerouted. Whereas if the cause for the rerouting affects more than one layer (e.g., smoke within part of the flight highway, high winds affecting part of the flight highway, construction occurring in one area of the flight highway, a temporary obstacle, such as a ferris wheel being erected in one area of the flight highway, etc.), the flight highway lanes of the one or more layers that are affected may be rerouted [0157] The route optimization (real-time) module will consider all of the information that it receives and produce a flight plan for each UAV, and routes for the flight highway. Such flight plans and routes for the flight highway will optimize the efficiency and safety of the flight for each UAV.)
direct the UAV to follow the flight path for the optimum route to deliver the package to a delivery location ([0154] The flight path will include an optimized route to cause the UAV to reach the flight highway altitude and route as efficiently and safely as possible, and to exit the flight highway for any reason, including to reach a destination location or to reach a landing zone before completing an original flight path, in a manner that is efficient and safe [0155] a UAV may be utilized to carry and deliver a secure package.),
and direct the UAV to travel at a higher speed than other, non-urgent, UAV traffic controlled by the air traffic control system and to travel at a different altitude than the non- urgent UAV traffic.  ([0054] The lanes of the flight highway may be located parallel to each other either vertically or horizontally, or the lanes may be non-parallel on a vertical and/or horizontal plane. Each lane may further have a set flight speed that the UAVs upon such lane will travel at, and such speeds may differ between lanes. Flight highway lanes may further be designated for the travel of particular types of UAVs, for example, such as a lane designated to UAVs conducting emergency travel [0101] The present invention is operable to create lanes of the flight highway at varying altitudes)
Haider does not expressly disclose but Peeters discloses a processor ([0008] at least one processor) and a network interface communicatively coupled to one another (Fig. 4 communication network); and memory storing instructions that, when executed, cause the processor to (Claim 9 A non-transitory computer readable medium having stored therein instructions that are executable to cause a processor to perform functions)
 communicate to one or more Unmanned Aerial Vehicles (UAVs) over one or more wireless networks ([0096] The communications systems 520 may include one or more wireless interfaces and/or one or more wireline interfaces, which allow UAV 500 to communicate via one or more networks. Such wireless interfaces may provide for communication under one or more wireless communication protocols), wherein the one or more UAVs are configured to constrain flight based on coverage of the one or more wireless networks ([0017] a medical-support system may include a fleet of UAVs that are distributed throughout a geographic area, such as a city.); 
In this way, the system of Peeters includes a medical-support system using UAVs. Like Haider, Peeters is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Haider and Peeters, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Peeters to the system of Haider since doing so would enhance the system by providing medical support for a plurality of medical situations.
Regarding claim 11, Haider does not expressly disclose but Peeters discloses wherein the package comprises emergency equipment.  ([0107] A package may include one or more items for medical support in the particular medical situation, and/or one or more medical-support modules 516 that are designed to provide medical support in the particular medical situation. In some cases, a UAV 500 may include a package that is designed for a particular medical situation such as choking, cardiac arrest, shock, asthma, drowning, etc [0108] Such a dive-accident package might include a flotation device, an oxygen-therapy system, a system for delivering visual and/or audible medical care instructions (e.g., instructions for performing CPR), and/or a signaling device, among other possibilities)  
In this way, the system of Peeters includes a medical-support system using UAVs. Like Haider, Peeters is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Haider and Peeters, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Peeters to the system of Haider since doing so would enhance the system by providing medical support for a plurality of medical situations.
Regarding claim 13, Haider teaches wherein the air traffic control system directs the UAV to travel at a maximum permissible speed.  ([0058] the owner of a UAV may request that a UAV be allowed to travel at a faster speed, such as if an emergency occurs or some other reason occurs mid-flight, and this may require the UAV to be moved to a lane and/or layer that moves at a faster speed)
Regarding claim 14, Haider teaches wherein a plurality of flying lanes, including the flying lanes, are defined and standardized in the geographic region ([0056] Each layer on the flight highway incorporates one or more lanes positioned at a specific distance from the ground level. [0060] The UAVs will be kept at a safe distance from each other by the control of speed and the exactitude of the height of the highway from the ground, and a consistent distance being maintained between the layers in the highway), one of the plurality of flying lanes is for urgent UAV traffic standardized for UAVs to travel at higher speeds than a remainder of the plurality of flying lanes, the optimum route includes flight on the one or the plurality of flying lanes, ([0054] Flight highway lanes may further be designated for the travel of particular types of UAVs, for example, such as a lane designated to UAVs conducting emergency travel [0058] the owner of a UAV may request that a UAV be allowed to travel at a faster speed, such as if an emergency occurs [0154] The flight path will include an optimized route to cause the UAV to reach the flight highway altitude and route as efficiently and safely as possible, and to exit the flight highway for any reason, including to reach a destination location or to reach a landing zone before completing an original flight path, in a manner that is efficient and safe [0155] a UAV may be utilized to carry and deliver a secure package.), and the air traffic control system directs the UAV to climb to the one of the plurality of flying lanes following the optimum route.  ([0058] the owner of a UAV may request that a UAV be allowed to travel at a faster speed, such as if an emergency occurs or some other reason occurs mid-flight, and this may require the UAV to be moved to a lane and/or layer that moves at a faster speed.)
Regarding claim 21, Haider teaches identifying a package to be delivered by a UAV is classified for an urgent delivery; ([0054] Flight highway lanes may further be designated for the travel of particular types of UAVs, for example, such as a lane designated to UAVs conducting emergency travel (e.g., UAVs delivering medical supplies, UAVs delivering human organs, UAVs responding to a fire, UAVs sent to support paramedics by carrying supplies, or UAVs carrying other emergency items or providing other types of emergency monitoring or assistance))
determining an optimum route for the UAV to deliver the package; ([0154] This module utilizes such information and data to optimize the route of the flight highway, as well as the flight path of each UAV. [0155]  a UAV may be utilized to carry and deliver a secure package.)
classifying the optimum route as a temporary obstruction; ([0057] The route of the flight highway may further be altered in accordance with either permanent areas (e.g., new buildings, etc.) or temporary areas (e.g., a space where an airshow will be held during a particular period of time) that present limits for travel along a portion of the flight highway route.)
adjusting flight paths of flying lanes based on the temporary obstruction classification and re-routing UAV traffic traveling on the flying lanes to clear a flight path for the optimum route; ([0018] The flight highway lanes of a layer of the flight highway can be rerouted independently of other layers, or all layers can be rerouted, depending upon the reason for such rerouting. For example, if the cause for the rerouting only affects one layer (e.g., an unregistered UAV being located close to a flight highway lane of one layer, etc.), the flight highway lanes of only the layer that is affected may be rerouted. Whereas if the cause for the rerouting affects more than one layer (e.g., smoke within part of the flight highway, high winds affecting part of the flight highway, construction occurring in one area of the flight highway, a temporary obstacle, such as a ferris wheel being erected in one area of the flight highway, etc.), the flight highway lanes of the one or more layers that are affected may be rerouted [0157] The route optimization (real-time) module will consider all of the information that it receives and produce a flight plan for each UAV, and routes for the flight highway. Such flight plans and routes for the flight highway will optimize the efficiency and safety of the flight for each UAV.)
directing the UAV to follow the flight path for the optimum route to deliver the package to a delivery location; and ([0154] The flight path will include an optimized route to cause the UAV to reach the flight highway altitude and route as efficiently and safely as possible, and to exit the flight highway for any reason, including to reach a destination location or to reach a landing zone before completing an original flight path, in a manner that is efficient and safe [0155] a UAV may be utilized to carry and deliver a secure package.),
directing the UAV to travel at a higher speed and at a different altitude than other, non- urgent, UAV traffic.  ([0054] The lanes of the flight highway may be located parallel to each other either vertically or horizontally, or the lanes may be non-parallel on a vertical and/or horizontal plane. Each lane may further have a set flight speed that the UAVs upon such lane will travel at, and such speeds may differ between lanes. Flight highway lanes may further be designated for the travel of particular types of UAVs, for example, such as a lane designated to UAVs conducting emergency travel [0101] The present invention is operable to create lanes of the flight highway at varying altitudes)
Haider does not expressly disclose but Peeters discloses A non-transitory computer-readable storage medium having computer-readable code stored thereon for programming one or more processors to perform steps of: (Claim 9 A non-transitory computer readable medium having stored therein instructions that are executable to cause a processor to perform functions)
In this way, the system of Peeters includes a medical-support system using UAVs. Like Haider, Peeters is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Haider and Peeters, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Peeters to the system of Haider since doing so would enhance the system by providing medical support for a plurality of medical situations.
Regarding claim 24, Haider teaches wherein the air traffic control system directs the UAV to travel at a maximum permissible speed.  ([0058] the owner of a UAV may request that a UAV be allowed to travel at a faster speed, such as if an emergency occurs or some other reason occurs mid-flight, and this may require the UAV to be moved to a lane and/or layer that moves at a faster speed)
Regarding claim 25, Haider teaches wherein a plurality of flying lanes, including the flying lanes, are defined and standardized in the geographic region ([0056] Each layer on the flight highway incorporates one or more lanes positioned at a specific distance from the ground level. [0060] The UAVs will be kept at a safe distance from each other by the control of speed and the exactitude of the height of the highway from the ground, and a consistent distance being maintained between the layers in the highway), one of the plurality of flying lanes is for urgent UAV traffic standardized for UAVs to travel at higher speeds than a remainder of the plurality of flying lanes, the optimum route includes flight on the one or the plurality of flying lanes ([0054] Flight highway lanes may further be designated for the travel of particular types of UAVs, for example, such as a lane designated to UAVs conducting emergency travel [0058] the owner of a UAV may request that a UAV be allowed to travel at a faster speed, such as if an emergency occurs [0154] The flight path will include an optimized route to cause the UAV to reach the flight highway altitude and route as efficiently and safely as possible, and to exit the flight highway for any reason, including to reach a destination location or to reach a landing zone before completing an original flight path, in a manner that is efficient and safe [0155] a UAV may be utilized to carry and deliver a secure package.), and the air traffic control system directs the UAV to climb to the one of the plurality of flying lanes following the optimum route.  ([0058] the owner of a UAV may request that a UAV be allowed to travel at a faster speed, such as if an emergency occurs or some other reason occurs mid-flight, and this may require the UAV to be moved to a lane and/or layer that moves at a faster speed.)
Regarding claim 26, Haider teaches wherein the temporary obstruction is defined to be automatically removed at a specified time based on a flight plan of the UAV.  ([0057] Specific rules may be applied to individual lanes and/or layers of the flight highway. The route of the flight highway may further be altered in accordance with either permanent areas (e.g., new buildings, etc.) or temporary areas (e.g., a space where an airshow will be held during a particular period of time) that present limits for travel along a portion of the flight highway route. Either detours may be created (e.g., for temporary limitations), or the flight highway may be re-configured (e.g., for permanent limitations).)
Regarding claim 28, Haider teaches wherein the temporary obstruction is defined to be automatically removed at a specified time based on a flight plan of the UAV. ([0057] Specific rules may be applied to individual lanes and/or layers of the flight highway. The route of the flight highway may further be altered in accordance with either permanent areas (e.g., new buildings, etc.) or temporary areas (e.g., a space where an airshow will be held during a particular period of time) that present limits for travel along a portion of the flight highway route. Either detours may be created (e.g., for temporary limitations), or the flight highway may be re-configured (e.g., for permanent limitations).)
Claims 9-10, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Haider (US 20210125507 A1) in view of Peeters (US 20160244163 A1) in further view of Felinto (EP 2942688 A1).
Regarding claim 9, Haider teaches wherein the flight path of the optimum route that will obstruct the flight paths of the flying lanes.  ([0155] a UAV may be utilized to carry and deliver a secure package [0157] The flight plan will further be generated that entails the expected altitude, speed, and other functions of the UAV along the flight path.)
Haider does not expressly disclose but Felinto discloses that includes a parabolic arc ([0043] the simulation software 44 is further adapted to calculate, for each simulated flying drone, one or more Beziers curve(s). These calculated Beziers curves allow to homogenize the simulated flying trajectory of each simulated flying drone.)
In this way, the system of Felinto includes methods for controlling a flying drone trajectory ([0001]). Like Haider, Felinto is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Haider and Felinto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Felinto to the system of Haider since doing so would enhance the system by calculating Beziers curve for the flight trajectory of the drone.
Regarding claim 10, Haider teaches takes the UAV to higher altitudes than the other UAV traffic controlled by the air traffic control system.  ([0149] the flight ceiling limits (being the highest altitude that the UAV can fly at for the mission))
Haider does not expressly disclose but Felinto discloses wherein the parabolic arc ([0043] the simulation software 44 is further adapted to calculate, for each simulated flying drone, one or more Beziers curve(s). These calculated Beziers curves allow to homogenize the simulated flying trajectory of each simulated flying drone.)
In this way, the system of Felinto includes methods for controlling a flying drone trajectory ([0001]). Like Haider, Felinto is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Haider and Felinto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Felinto to the system of Haider since doing so would enhance the system by calculating Beziers curve for the flight trajectory of the drone.
Regarding claim 22, Haider teaches wherein the flight path of the optimum route that will obstruct the flight paths of the flying lanes.  ([0155] a UAV may be utilized to carry and deliver a secure package [0157] The flight plan will further be generated that entails the expected altitude, speed, and other functions of the UAV along the flight path.)
Haider does not expressly disclose but Felinto discloses includes a parabolic arc ([0043] the simulation software 44 is further adapted to calculate, for each simulated flying drone, one or more Beziers curve(s). These calculated Beziers curves allow to homogenize the simulated flying trajectory of each simulated flying drone.)
In this way, the system of Felinto includes methods for controlling a flying drone trajectory ([0001]). Like Haider, Felinto is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Haider and Felinto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Felinto to the system of Haider since doing so would enhance the system by calculating Beziers curve for the flight trajectory of the drone.
Regarding claim 23, Haider teaches takes the UAV to higher altitudes than the other UAV traffic controlled by the air traffic control system.  ([0149] the flight ceiling limits (being the highest altitude that the UAV can fly at for the mission))
Haider does not expressly disclose but Felinto discloses wherein the parabolic arc ([0043] the simulation software 44 is further adapted to calculate, for each simulated flying drone, one or more Beziers curve(s). These calculated Beziers curves allow to homogenize the simulated flying trajectory of each simulated flying drone.)
In this way, the system of Felinto includes methods for controlling a flying drone trajectory ([0001]). Like Haider, Felinto is concerned with flight of unmanned aerial vehicles.
Therefore, from these teachings of Haider and Felinto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Felinto to the system of Haider since doing so would enhance the system by calculating Beziers curve for the flight trajectory of the drone.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664